office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postu-127766-14 uilc date date third party communication none date of communication not applicable to kathryn patterson associate area_counsel dallas lb_i from bradford poston senior counsel cc psi subject ------------------------------------------------------- this chief_counsel_advice may not be used or cited as precedent legend x date date date date n o p q issue ------------------------------------------------------- ein --------------- ------------------ --------------------- --------------------- --------------------- ------------- -------------- -------------- -------------- postu-127766-14 does an s corporation's accumulated_adjustments_account survive beyond the post-termination_transition_period into a subsequent s_period conclusion sec_1368 which defines the term s_period as the most recent continuous period during which the corporation has been an s_corporation requires that aaa be reset at the end of the pttp the aaa would thus be zero after the corporation re-elects s_corporation status after an intervening c_corporation period facts the taxpayer x was incorporated as a c_corporation on date it operated as a c_corporation until it made its first election to be treated as an s_corporation effective date at that time the taxpayer had accumulated_earnings_and_profits e_p of dollar_figuren after its s election the taxpayer continued to generate annual profits the taxpayer had a aaa balance of dollar_figureo when its majority shareholders revoked its s election effective date during the pttp the taxpayer distributed dollar_figurep of its aaa to its shareholders pursuant to sec_1371 leaving dollar_figureq of undistributed aaa related to its initial s_period the taxpayer represents that it did not distribute all of the aaa during the pttp because it did not have the cash equal to its aaa to distribute furthermore the taxpayer represents that it needed to retain cash to capitalize new market growth opportunities the taxpayer made another s election effective date and continues to operate as an s_corporation today the taxpayer represents that it converted from c to s to c and back to s to take advantage of individual and corporation tax_rates available at the time of each conversion the taxpayer requested a ruling regarding whether its aaa balance from its first s_period dollar_figureq survived the period between the end of the pttp and date law and analysis an s corporation’s aaa is an account of the s_corporation not apportioned among the shareholders all s_corporations start with a aaa balance of zero on the first day of their s status for s_corporations with e_p from a prior period as a c_corporation or a merger with a c_corporation the aaa tracks the corporation’s ability to make tax free distributions to shareholders to the extent that a corporation has a positive aaa and the distribution does not exceed a shareholder’s basis in the stock the s_corporation can make tax-free distributions to that shareholder when an s corporation’s s status terminates it goes through a pttp determined by sec_1377 during the pttp the former s_corporation can continue to take advantage of some of the benefits associated with its s status specifically under sec_1371 the shareholders will be able to make tax free distributions to the extent the corporation has a positive aaa balance postu-127766-14 sec_1371 provides that any distribution of money by a corporation with respect to its stock during a pttp shall be applied against and reduce the adjusted_basis of the stock to the extent that the amount of the distribution does not exceed the aaa within the meaning of sec_1368 the question addressed by this memorandum is whether the aaa disappears forever after the pttp or if it reappears upon a subsequent s election sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply shall be treated in the manner provided in subsection b or c whichever applies sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation which has no accumulated earnings and profits-- the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock if the amount of the distribution exceeds the adjusted_basis of the stock such excess shall be treated as gain from the sale_or_exchange of property sec_1368 provides that in the case of a distribution described sec_1368 by an s_corporation which has accumulated earnings and profits-- that portion of the distribution which does not exceed the accumulated_adjustments_account shall be treated in the manner provided by sec_1368 that portion of the distribution which remains after the application of sec_1368 shall be treated as a dividend to the extent it does not exceed the accumulated_earnings_and_profits of the s_corporation any portion of the distribution remaining after the application of sec_1368 shall be treated in the manner provided by sec_1368 except to the extent provided in regulations if the distributions during the taxable_year exceed the amount in the accumulated_adjustments_account at the close of the taxable_year for purposes of sec_1368 the balance of such account shall be allocated among such distributions in proportion to their respective sizes sec_1368 defines the aaa as an account of the s_corporation which is adjusted for the s_period in a manner similar to the adjustments under sec_1367 except that no adjustment shall be made for income and related expenses which is exempt from tax under title_26 and the phrase but not below zero shall be disregarded in sec_1367 and no adjustment shall be made for federal taxes attributable to any taxable_year in which the corporation was a c_corporation sec_1_1368-2 provides that on the first day of the first year for which the corporation is an s_corporation the balance of the aaa is zero sec_1368 defines the term s_period as the most recent continuous period during which the corporation has been an s_corporation such period shall not include any taxable_year beginning before date postu-127766-14 sec_1_1368-2 provides that the aaa is increased for the taxable_year of the corporation by the sum of the following items with respect to the corporation for the taxable_year i the items of income described in sec_1366 other than income that is exempt from tax ii any nonseparately computed income determined under sec_1366 and iii the excess of the deductions for depletion over the basis_of_property subject_to depletion unless the property is an oil or gas property the basis of which has been allocated to shareholders under sec_613a sec_1_1368-2 provides that the aaa is decreased for the taxable_year of the corporation by the sum of the following items with respect to the corporation for the taxable year-- a the items of loss or deduction described in sec_1366 b any nonseparately computed loss determined under sec_1366 c any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to a capital_account other than-- federal taxes attributable to any taxable_year in which the corporation was a c_corporation and expenses related to income that is exempt from tax and d the sum of the shareholders’ deductions for depletion for any oil or gas property held by the corporation described in sec_1367 sec_1_1368-2 provides that the aaa may be decreased below zero under sec_1_1368-2 the aaa is decreased by noncapital nondeductible expenses under sec_1_1368-2 even though a portion of the noncapital nondeductible expenses is not taken into account by a shareholder under sec_1_1367-1 relating to the elective ordering rule the aaa is also decreased by the entire amount of any loss or deduction even though a portion of the loss or deduction is not taken into account by a shareholder under sec_1366 or is otherwise not currently deductible under the code however in any subsequent taxable_year in which the loss deduction or noncapital nondeductible expense is treated as incurred by the corporation with respect to the shareholder under sec_1366 or sec_1_1367-1 or in which the loss or deduction is otherwise allowed to the shareholder no further adjustment is made to the aaa sec_1_1368-2 provides that the aaa is decreased but not below zero by any portion of a distribution to which sec_1368 or c applies the concept of aaa was added to the code as part of the act however nothing in the legislative_history from or subsequent revisions includes a more detailed definition of s_period or indicates whether congress intended the aaa to survive a break in s status when congress enacted subchapter_s in sec_1375 referenced a concept similar to aaa called undistributed_taxable_income previously taxed to shareholders pti the senate report accompanying the technical amendments s rep no pincite provided that postu-127766-14 sec_1375 of the new subchapter_s provides rules whereby a shareholder’s net share of undistributed_taxable_income of an electing small-business corporation for prior years may be distributed under regulations prescribed by the secretary or_his_delegate to such shareholder in a later year with respect to which the election is still in effect free of dividend consequences to the shareholder the term all prior taxable years does not include a taxable_year to which the provisions of sec_1375 do not apply and to taxable years prior to such year thus under sec_1375 a shareholder’s net share of previously taxed undistributed_taxable_income is computed by first determining the total amount of the corporation’s undistributed_taxable_income which has been actually included in his gross_income for all his prior taxable years in which or with which ended a taxable_year of the corporation with respect to which an election was in effect excluding any taxable_year prior to a break in the election it will be noted that under new sec_1375 an individual who becomes a shareholder in an electing small_business_corporation will not be entitled to the benefits of sec_1375 until at the earliest the year following a year in which he has included in his gross_income a share of the corporation’s undistributed_taxable_income and then only to the extent at most of his share of such undistributed_taxable_income however if such an individual was formerly a stockholder in the corporation during a taxable_year as to which it was an electing small_business_corporation and the election has been in effect continually since such previous year he would be entitled to the benefits of sec_1375 with respect to distributions not in excess of amounts of undistributed_taxable_income of the corporation included in his gross_income for such previous year emphasis added the emphasized portions of the legislative_history quoted above seem to indicate congress’ intention that the undistributed_taxable_income expire at the end of any given s_period specifically this is evident where the senate report refers to years prior to a break in the election and the requirement that the election be in effect continually we understand that some taxpayers may argue that sec_1368 and should be read in conjunction with one another sec_1368 provides that aaa is adjusted for the s_period in a manner similar to the adjustments under sec_1367 and that no adjustment will be made for federal taxes attributable to any taxable_year in which the corporation was a c_corporation sec_1368 defines s_period as the most recent continuous period during which the corporation has been an s_corporation despite their similarities however pti and aaa have notable differences specifically pti was a shareholder account that could not be transferred conversely aaa is a corporate account and when a shareholder transfers stock to another person distributions made to the shareholders including the transferee are governed by the corporate account and not with reference to the transferor postu-127766-14 reading sec_1368 and together one could argue that the statute merely intends that the corporation’s aaa will not be adjusted during any period that the corporation is not an s_corporation however we believe this reading is overly narrow if aaa survives the pttp but may not be adjusted during the c_corporation period under sec_1368 certain events such as redemptions occurring while the taxpayer is a c_corporation may economically require the adjustments forbidden by the statute leading to distortions additionally a shareholder’s outside_basis in his s_corporation stock generally will reflect taxable_income of the corporation while it is an s_corporation and that outside_basis will not disappear when the s_corporation status changes even though at first blush it might appear that a corporation that fails to distribute its aaa during the pttp will lose the ability to make tax-free distributions of previously_taxed_income when it re- elects s_corporation status in a subsequent period we do not believe this is the case rather the corporation retains the ability to make tax-free distributions from the shareholder’s outside_basis it simply must distribute out of its e_p first thus we believe the question becomes one of a timing difference not a permanent difference in the taxability of corporate_distributions finally the plain language of the statute states that the aaa will reset to zero when the pttp ends sec_1368 defines the s_period as the most recent continuous period during which the corporation has been an s_corporation emphasis added sec_1_1368-2 states that on the first day of the first year for which the corporation is an s_corporation the balance of the aaa is zero we also note that because the statute specifically grants a pttp this implies that the pttp is the only time the corporation may draw down its aaa by making distributions after termination of s_corporation status therefore we conclude that an s corporation's aaa is reset to zero after the pttp and remains zero into a subsequent s_period please call if you have any further questions
